IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

DWAYNE E. STANSBURY,
Plaintiff,

C.A. NO. N15C-06-101 FWW
Vrs

STEPHEN C. GOODWIN and
LIBERTY MUTUAL GENERAL
INSURANCE COMPANY,

ééé&é§é%/éé§€

Defendants.

Submitted: March 14, 2016
Decided: June 27, 2016

Upon Defendant Liberty Mutual General Insurance Company’s Motion for

Summary Judgment
GRANTED.

Richard A. DiLiberto, Jr., Esquire, Young Conaway Stargatt & Taylor, LLP, 1000
North King St., Wilmington, Delaware; Attorney for Plaintiff.

Christopher T. Logullo, Esquire, Chrissinger & Baumberger, 3 Mil1 Road, Suite
301, Wilmington, Delaware; Attorney for Defendant GoodWin.

Jennifer D. Smith, Esquire, Marshall Dennehey Warner Coleman & Goggin, 1007
N. Orange St., Suite 600, Wilmington, Delaware; Attorney for Defendant Liberty
Mutual General Insurance Company as to the June 28, 2013 Accident.

Michael L. Sensor, Esquire, Tybout Redfearn & Pe1l, 750 Shipyard Drive, Suite

400, P.O. Box 2092, Wilmington, Delaware, Attorney for Liberty Mutual General
Insurance Company as to the September 16, 2013 Accident.

WHARTON, J.

 

 

This 27th day of June, 2016, upon consideration of Defendant Liberty Mutual

General Insurance Company’s ("Liberty Mutual") Motion for Summary Judgmentl

as to the June 28, 2013 accident, Plaintiff’s Response and Liberty Mutual’s Reply,

it appears to the Court that:

l.

Plaintiff and Defendant Goodwin were involved in an automobile
collision that allegedly occurred when Defendant Goodwin attempted
to exit a parking lot while traffic was stopped at an intersection. In
Plaintiff’s Complaint, he alleges that "an eastbound truck stopped and
signaled [Defendant Goodwin] to enter the roadway."z In the Answer
to the indicated:

Complaint, Defendant Goodwin originally

"[a]dmitted that a truck waived [sic] Def. Goodwin into the roadway

3 Defendant Goodwin later amended his Answer to

in question."
"Denied in li1ll."4 In answers to interrogatories, Defendant Goodwin

described the events leading to the accident, in relevant part, as

follows: "[a] truck stopped just before the exit of the parking lot. lt

1 This case involves two separate motor vehicle collisions, the first occurring on June 28, 2013,
involving Plaintiff and Defendant Goodwin, and the second occurring on September 16, 2013,
involving Plaintiff and Defendant Bolton. The Motion for Summary Judgment relates only to
Plaintiff’ s claim for UM benefits related to the June 28, 2013 collision.

2 D.l. 1, ar 117.
3 D.I. 10.
4 1).1.23.

5 D.I. 13.

allowed there to be enough room for [Defendant Goodwin] to exit."s
2. At Defendant Goodwin’s deposition on February ll, 20l6, as to the
actions of the unknown truck driver, he testified:

A. ...The truck had stopped to allow somebody to exit. I
don’t know that they stopped specifically to let me out.
lt stopped to allow as a courtesy to drivers the
opportunity to either exit right or left.

Q. And that was your interpretation of what the truck was
doing, he was stopping as a courtesy to let you know
come out either right or turn left and go westbound on
Cleveland Avenue?

A. Correct.

Q. And you relied upon that courtesy that this driver
permitted you‘?...

A. I’m not sure exactly what you mean by relied upon in
this case.6

When asked whether the truck stopped to let him out, Defendant

Goodwin testified:

A. I wasn’t even there when he [the truck] had stopped
to leave that space, so he didn’t stop to allow me out. He
had stopped because the traffic had backed up and he
didn’t want to block people from being able to go. He
didn’t do that for me. He did that as a courtesy because

the traffic had already backed up.7

6 Goodwin Dep., D.I. 47, Ex. A, ar 20;8-21;7.
71a @1121;15-21.

'8 1¢1. ar 23;21-24;16.

Later, Defendant Goodwin testified:

A. [The truck driver] was just stopping to allow that to be
used by somebody to either exit the parking lot or, if
somebody was coming from the other direction, to enter
the parking lot.

Q. So it did allow you to come out of the parking lot?
A. Correct.

Q. And you relied on that?...

A. I don’t know that 1 relied on it. I used it.

Q. You used it?

A. Yes.

Q. You understood that him stopping short of the egress
was to permit you to come out of the parking lot; did you
not?

A. To allow me the opportunity, yes.s
Finally, Goodwin testified that:

A. l do l`i:rt°lci%:*lf:z?tfz£f;r`z;_i. ‘i'lz§.: r;‘§,l;ii~i$ri¢:»'z:i_]. ’l`lrrz'§; is correct, I did
not rely :31:1_. t_`i‘."_r__e~ TI).;Q]§;' r_`;ii.ri$i"l‘f::_i' in any w'zz§',`iii

Q. When you decided to pull out of the parking lot, were
you relying 100% on your own judgment that it was safe
to exit the parking lot?

A. Yes.lo

9 Ia'. at 94:1-12.
‘° Ia’. at 95:5-9.

Liberty Mutual argues that it is entitled to summary judgment because
the undisputed facts show that the unidentified truck driver could not
have been a proximate cause of Plaintiff’s injuries. Liberty Mutual
contends that the truck driver did not act negligently because the
record establishes that the truck driver did not wave or otherwise
signal Defendant Goodwin to enter the intersection. Hence, there is
no basis for an Uninsured Motorist ("Ul\/I") claim.

Plaintiff argues that Liberty Mutual is not entitled to summary
judgment because material facts are at issue. Plaintiff asserts that
Defendant Goodwin "equivocated" and "vacillated" about whether
Defendant Goodwin relied upon the unidentified truck driver’s
actions. Plaintiff asserts that Defendant Goodwin’s crossclaim for
contribution and/or indemnification against Liberty Mutual as a UM
claim demonstrates that Defendant Goodwin believes, in good faith,
that the truck driver was negligent. Plaintiff argues that Defendant
Goodwin’s testimony that he "used" the truck driver’s action as an
indication that it was safe to enter the roadway is indistinguishable
from saying he "relied" on the truck driver’s action.

Super. Ct. Civ. R. 56(c) provides that summary judgment is

appropriate where there is "no genuine issue as to any material fact"

ii

14

  
 

66

and "the moving party is entitled to a judgment as a matter of law."
When considering a motion for summary judgment, the Court’s
function is to examine the record to determine whether genuine issues
of material fact exist "but not to decide such issues."u The moving
party bears the initial burden of demonstrating that the undisputed
facts support his claims or defenses.lz If the moving party meets its
burden, then the burden shifts to the non-moving party to demonstrate
that there are material issues of fact to be resolved by the ultimate
fact-finder.l$ Summary judgment will be granted if, after viewing
the record in the light most favorable to the non-moving party, no
genuine issues of material fact exist and the moving party is entitled to
judgment as a matter of law.M "Summary judgment motions are
disfavored in negligence cases because the fact patterns presented are
usually susceptible to more than one interpretation."w However, the
Court must enter summary judgment where the undisputed facts

16

compel only one conclusion.

In Evans v. Lattomus, the Court granted summary judgment when the

   

Merrill v. Crothall-Am., In.c:., 606 A.2d 96, 99-100 (Del. 1992).
12 Mo@re v. szzemore, 405 A.zd 679, 681 (Del. 1979).
13 B»»z@ska v. ols@n, 668 A.zd 1355, 1364 (Del. 1995).

Merrill, 606 A.2d at 99-lO0.
j‘__l.-',='v. Saylor, 2012.__‘_‘1__ _ _
_. `_Ioth v. Rash, 31'5*§-_,§2~,,§§§ 871, 871

 

 §§3_90923,  super. July 30, 2012)6,
 1974).

6

 

defendant testified that she did not rely on the unidentified driver’s
motion to enter the intersection.w In response to the question ". . . [s]o
the driver of the SUV did nothing to indicate to you that it was clear
to make the left-hand turn 100 percent?" the defendant answered
"[c]orrect. . ."18 The Court found that the defendant’s testimony could
only be interpreted to mean that the defendant did not rely on the

unidentified driver’s actions to determine whether it was safe to enter

the intersection.w

Similarly, in Johnson v. Magee, 2007 WL 4248523, the Court granted
summary judgment when the defendant testified that he did not rely
on the unidentified driver’s actions to enter an intersection prior to an
automobile collision.zo The defendant testified, in part, ". . .Q. ls it
also fair to say that you relied on the wave that you got from the
school bus driver [to enter the intersection]? A. No, sir. Q. Why do
you say that? A. I used my own judgment. . ."21 The Court found that
the only conclusion that could be drawn from that testimony was that
the defendant never thought the unidentified driver was signaling him

to enter the intersection and, therefore, the defendant did not rely on

17 l€vans v. Lattomus, 2011 WL 664046, at *2 (Del. Super. Feb. 8, 201l).

“‘ld.
19 

20 Johnson v. Magee, 2007 WL 4248523, at *3 (Del. Super. Nov. 30, 2007).

2114 ar *2.

22 1a § *3.
23 Hearn v. Ga
24 
25 1¢1.
26 Goodwin De
27 Id. at 95:5-9.

the unidentified driver’s actions before entering the intersection.zz
However, in Hearn v. Garver, 2013 WL 6039980, the Court denied
summary judgment when the defendant "explicitly stated that she
relied upon [the unidentified driver’s] wave as an indication that she
could complete her turn."z?’ The defendant testified, in part, "Q. ...is
it fair to say that you relied upon the [unidentified driver’s] wave out
that it was safe to [enter traffic]? A. Yes."24 The Court found that
defendant’s reliance on the unidentified driver’s action created a
material issue of fact regarding the unidentified driver’s negligence.z$
Defendant Goodwin’s testimony is factually like the testimony in
Evans and Johnson. Defendant Goodwin quite explicitly denied that
he relied upon the truck driver’s action in deciding to enter the
intersection - "I did not rely on the truck driver in any way."z° Further
Defendant Goodwin testified that he was relying l00% on his own
judgment that it was safe to exit the parking lot.27 The record before
the Court compels only one conclusion - that the truck driver was not

a proximate cause of the accident. There being no genuine issues of

ii

rver, 2013 WL 6039980, at *2 (Del. Super. Nov. 7, 2013).

p., D.l. 47, Ex. A, at 94:l l-l2.

material fact in dispute, Liberty Mutual is entitled to judgment as a
matter of law.
Therefore, Defendant Liberty Mutual General Insurance Company’s Motion

for Summary Judgment is GRANTED.

1T Is so 

 
   

  W.. artori' J.